Exhibit 10.4

ASSUMPTION AGREEMENT, dated as of July 1, 2009, made by Primus
Telecommunications Group, Incorporated, a Delaware corporation (“Group”), and
Primus Telecommunications Holding, Inc., a Delaware corporation (“Holding” and,
together with Group, each an “Additional Grantor” and, collectively, the
“Additional Grantors”), in favor of U.S. Bank National Association, as
Collateral Agent (in such capacity, the “Collateral Agent”) for the holders (the
“Holders”) of the Notes issued pursuant to the Indenture referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
the Collateral Agreement referred to below.

W I T N E S S E T H :

WHEREAS, Primus Telecommunications IHC, Inc. (the “Company”), certain of the
Company’s affiliates and U.S. Bank National Association, as trustee have entered
into an Indenture, dated as of February 26, 2007 (as amended, supplemented or
otherwise modified from time to time, the “Indenture”), pursuant to which the
Company has issued its 14.25% Senior Secured Notes due 2011 (the “Notes”) to the
Holders;

WHEREAS, in connection with the Indenture, the Company and certain of its
Affiliates (other than the Additional Grantors) have entered into the Collateral
Agreement, dated as of February 26, 2007 (as amended, supplemented or otherwise
modified from time to time, the “Collateral Agreement”) in favor of the
Collateral Agent for the benefit of the Secured Parties;

WHEREAS, the Indenture requires each Additional Grantor become a party to the
Collateral Agreement; and

WHEREAS, each Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Collateral Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Collateral Agreement. By executing and delivering this Assumption Agreement,
each Additional Grantor, as provided in Section 7.14 of the Collateral
Agreement, hereby becomes a party to the Collateral Agreement as a Grantor
thereunder with the same force and effect as if originally named therein as a
Grantor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Grantor thereunder. The information
set forth in Annex 1-A hereto is hereby added to the information set forth in
Schedules 1, 2, 3, 4, 5, 6, 7 and 8 to the Collateral Agreement. Each Additional
Grantor hereby represents and warrants that each of the representations and
warranties contained in Section 4 of the Collateral Agreement (other than
representations and warranties which expressly speak as of a particular date or
are no longer true and correct as a result of a change which is permitted by the
Indenture) is true and correct in all material respects as applied to such
Additional Grantor on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

ADDITIONAL GRANTORS: PRIMUS TELECOMMUNICATIONS GROUP, INCORPORATED By:   /s/
Thomas R. Kloster   Name: Thomas R. Kloster   Title:   Chief Financial Officer
PRIMUS TELECOMMUNICATIONS HOLDING, INC. By:   /s/ Thomas R. Kloster   Name:
Thomas R. Kloster   Title:   Chief Financial Officer